Citation Nr: 1118506	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  09-25 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Mountain Home, Tennessee


THE ISSUE

Entitlement to reimbursement or payment for unauthorized medical services provided at Johnson City Medical Center from October 6, 2008 to October 15, 2008.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 17, 1973 to August 17, 1973 and from September 1990 to June 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2009 decisions of the Mountain Home, Tennessee, Department of Veterans Affairs (VA) Medical Center (MC), which denied reimbursement of the Veteran's medical expenses incurred at Johnson City Medical Center from October 6, 2008 to October 15, 2008.


FINDINGS OF FACT

1.  The Veteran has a total disability, permanent in nature, resulting from service-connected posttraumatic stress disorder (PTSD).

2.  Treatment for nonservice-connected septic shock secondary to nonservice-connected acute cholecystitis was not authorized in advance by VA.

3.  Medical evidence reflects that the Veteran's condition had stabilized after initial admission to Sycamore Shoals Hospital on October 6, 2008 such that the Veteran was safely transferred to Johnson City Medical Center on the same day and could have been safely transferred to a VA facility that was feasibly available on October 6, 2008.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses incurred at Johnson City Medical Center from October 6, 2008 to October 15, 2008 are not met.  38 U.S.C.A. §§ 1703, 1728 (West 2002 & Supp. 2010); 38 C.F.R. §§ 17.52, 17.53, 17.54, 17.120, 17.121, 17.1001 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2010).

In this case, in a March 2009 letter the VAMC advised the Veteran that the evidence needed to substantiate his claim would be evidence tending to show that VA facilities were not feasibly available to provide medical care from October 6, 2008 through October 15, 2008.  The letter also notified the Veteran that VA had a duty to assist him in obtaining evidence necessary to substantiate his claim and that records from the Veteran's non-VA medical treatment had been obtained on his behalf.  The VAMC reconsidered his claim in April 2009, but again disapproved the claim.

The Veteran was an active participant in the claims process by submitting argument and evidence.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Veteran is requesting payment/reimbursement for treatment he received from Johnson City Medical Center from October 6, 2008 to October 15, 2008.  

In this case, the Veteran does not contend, nor does the evidence reflect, that he sought prior authorization for payment of the medical services provided to him at Johnson City Medical Center from October 6, 2008 to October 15, 2008.  38 U.S.C.A. § 1703; 38 C.F.R. §§ 17.52, 17.53, 17.54.

In the absence of prior appropriate authorization under 38 C.F.R. §§ 17.53 and 17.54, in order to be entitled to payment or reimbursement of unauthorized medical expenses incurred at a non-VA facility, a claimant must show:

(a) the care and services rendered were either: (1) for an adjudicated service-connected disability, or (2) for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or (3) for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i) (formerly § 17.48(j) (2000)); and

(b) the services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and

(c) no VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

Failure to satisfy any of the three criteria listed above precludes VA from paying unauthorized medical expenses incurred at a private facility under 38 U.S.C.A. § 1728.  Hayes v. Brown, 6 Vet. App. 66, 69 (1993); see also Malone v. Gober, 10 Vet. App. 539, 542 (1997), (citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995)).

Under the statutory provisions, effective October 10, 2008, the term "emergency treatment" means medical care or services furnished, in the judgment of the Secretary (a) when VA or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (b) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (c) until such time as the Veteran can be transferred safely to a VA facility or other Federal facility and such facility is capable of accepting such transfer.  38 U.S.C.A. § 1725(f)(1).

The existence of a VA facility does not in and of itself mean that the VA facility was feasibly available.  See Cotton v. Brown, 7 Vet. App 325, 327 (1995).  Feasibly available is not defined in 38 U.S.C.A. § 1728 or 38 C.F.R. § 17.120.  Under the provisions of 38 C.F.R. § 17.53, a VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  38 C.F.R. §§ 17.52, 17.53.

Based on the above and the evidence of record, the Board concludes that the Veteran's claim must be denied.  Here, as the Veteran is in receipt of a total disability rating from service-connected posttraumatic stress disorder (PTSD) (as well as coccygodynia status post dislocation of distal coccygeal segment and fracture of ribs 7 through 9, both rated as 10 percent disabling), the first provision of 38 U.S.C.A. § 1728 has been met.

The record also reflects that on October 6, 2008 he was taken by ambulance to a local hospital, the Sycamore Shoals Hospital, for treatment for sepsis, hypertension, and hypotension secondary to sepsis.

The Veteran contends that his wife contacted Carter County 911 Rescue Squad on October 5 or 6, 2008 and requested that the driver transport the Veteran to the VA hospital; however, he was in "bad shape" and it was necessary to stop at Sycamore Shoals Hospital, the first available treatment, because he needed immediate attention.  He stated that he was diagnosed with septic shock and transferred to a specialist at Johnson City Medical Center and was in and out of consciousness for the next five to six days.  He does not argue that his medical emergency persisted at the time he was transferred from Sycamore Shoals Hospital to Johnson City Medical Center, or that treatment at a VA facility was not feasibly available.

Records from the Carter County Rescue Squad dated on October 6, 2008 showed that emergency personnel responded to a report of unconsciousness and fainting.  Upon arrival at the residence, the Veteran was alert and oriented and just wanted to be checked to satisfy his wife.  His wife stated that the Veteran became almost unresponsive before she called.  The Veteran complained of diffuse abdominal pain and weakness.  He subsequently alternated between periods of unresponsiveness and consciousness, and did not regain a full level of consciousness during transport.  The narrative report also reflected that the Veteran had requested [to be transported to] the VA facility, but his wife left the decision to emergency personnel after placing the Veteran on the cot.  

A history and physical report from Sycamore Shoals Hospital dated on October 6, 2008 detailed that the Veteran came to the emergency room with low blood pressure and was found most likely to have pneumonia.  He appeared septic and his blood pressure was low.  Past medical history included cholelithiasis that was not removed at the time of gastric bypass surgery in November 2007.  The impression included sepsis.

An admission consultation report from Johnson City Medical Center dated on October 6, 2008 indicated that the Veteran had been transferred there from Sycamore Shoals Hospital Emergency Room where he was evaluated for recurrent nausea and vomiting and severe weakness.  Physical examination findings documented that he was alert and oriented to three spheres on admission to Johnson City Medical Center on October 6, 2008 and on October 8, 2008.  Johnson City Medical Center is located approximately 9.6 miles from Sycamore Shoals Hospital, and the Mountain Home VA Medical Center (VAMC), which, as a medical center, operates 24 hours a day, 7 days a week, is located approximately 8.5 miles from the Sycamore Shoals Hospital.  In correspondence dated in March 2011 the Veteran stated that he had received treatment at Mountain Home VAMC as recently as October 3 or 4, 2008.  

Obviously, the Veteran was stable for transfer on October 6, 2008 as he was, in fact, transferred to Johnson City Medical Center.  The Mountain Home VAMC was geographically one mile closer to Sycamore Shoals Hospital; thus, travel distance to a VAMC was not an issue with respect to the transfer.  However, there is no evidence in the claims file that the Veteran, his wife, or Johnson City Medical Center attempted to contact Mountain Home VAMC to obtain authorization for in-patient hospital treatment or to request a transfer.

In addition, a Johnson City Medical Center note dated on October 14, 2008 indicated that the Veteran was VA service-connected, and hospital personnel started the HH (home health) process with VA so the Veteran's out of pocket expense would be less or none at all.  Therefore, Johnson City Medical Center personnel were clearly notified at some point that the Veteran was a VA patient.

VA Memoranda in the claims file dated in March 2009 and on reconsideration in April 2009 summarize that emergent treatment on emergency department presentation to Sycamore Shoals Hospital was required for acute cholecystitis; the Veteran was stable for transfer to Johnson City Medical Center, but VA facilities were feasibly available for transfer from Sycamore Shoals Hospital or Johnson City Medical Center; and there is no evidence of a call from either hospital to VAMC.  It was also noted that services provided are offered at the VAMC.  In this regard, the Mountain Home VAMC is a general medical and surgery facility.  

Based on both the lay and medical evidence in this case, the Board concludes that the preponderance of the evidence is against a finding that the Veteran was still in a state of medical emergency on October 6, 2008 such that he could not have been safely transferred to a VA or Federal facility after his initial, emergency hospitalization at Sycamore Shoals Hospital.  A VA facility - the Mountain Home VAMC - was available for the Veteran to be transferred to on October 6, 2008.  In addition, the medical evidence documents that the Veteran had asked rescue personnel to transport him to VAMC, and later that day on October 6 medical personnel at Johnson City Medical Center found him to be alert and oriented; however, there is no indication that he requested transfer to the Mountain Home VAMC or authorization for treatment at Johnson City Medical Center.  Thus, the Veteran has not met all the criteria under the statute and the regulation for entitlement to payment or reimbursement of unauthorized medical expenses incurred at a non-VA facility, and the claim must be denied.  See Zimick, 11 Vet. App. at 49; 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

The Board has also considered whether reimbursement could be provided under 38 38 U.S.C.A. § 1725.  In this regard, payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 (West 2002 & Supp. 2010) and 38 C.F.R. §§ 17.1000-1008 (2010).  However, in this case, reimbursement under this provision also fails for the same reason as above.  In pertinent part, to be eligible for reimbursement under 38 U.S.C.A. § 1725, a VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson and the claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely transferred to a VA or other Federal facility.  38 U.S.C.A. § 1725 (c), (d).  Reimbursement or payment for emergency treatment may be made only for the period from the beginning of the initial evaluation treatment until such time as the veteran could be safely discharged or transferred to a VA facility or other Federal facility.  For purposes of payment under 38 U.S.C. 
§ 1725, VA deems it safe for the veteran to be transferred once the veteran has become stabilized. 38 C.F.R. § 17.1005(b) (2010).  As discussed in detail above, the Veteran was stabilized at the time of his transfer to Johnson City Medical Center, and could have been transferred to the VAMC Mountain Home, which was feasibly available at the time of his transfer.

The Board notes that effective October 10, 2008, the provisions of 38 U.S.C.A. § 1725 and § 1728 were amended.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  This bill makes various changes to Veteran's mental health care and also addresses other health care related matters.  In pertinent part, the new law amends 38 U.S.C.A. § 1725 and § 1728 to make the payment or reimbursement by VA of private treatment mandatory as opposed to discretionary, if all of the pertinent criteria outlined above are otherwise satisfied.  Specifically, the word "shall" in both statutes was changed from the word "may."  Additionally, this amendment added a provision, which essentially expands one of the criteria that defines the meaning of "emergency treatment" to include treatment rendered (1) until such time as the veteran can be transferred safely to a VA facility or other Federal facility and such facility is capable of accepting such transfer; or . . . (2) until such time as a Department facility or other Federal facility accepts such transfer if: (A) at the time the veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (B) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the veteran to a Department facility or other Federal facility.  Id.

In this case, the records do reflect that on October 14, 2008 the hospital started the process for home health care with VA to minimize the Veteran's costs.  However, the hospital records reflect no attempt to contact the VAMC to implement a transfer to the VAMC during inpatient care.  Thus, the revised statutory provisions do not permit reimbursement.

As a final matter, the Board notes that the Veteran's representative requested in March 2011 that VA treatment records dated October 3 or 4, 2008 be obtained if the Board cannot grant the claim.  The Board considered this request, but finds that VA treatment records from the week prior to the Veteran's treatment at Johnson City Medical Center are not relevant.  The Veteran argues that he was misdiagnosed by VA on those dates and should not have been sent home.  However, the question in this case is not whether his treatment was rendered for a medical emergency.  The VAMC determined that his presentation to the Sycamore Shoals Hospital was for an emergency.  Rather, the question in this case is when the Veteran became stable for transfer.  Thus, VA treatment records dated two days prior to his presentation to the emergency room at Sycamore Shoals Hospital would not be relevant to the question of when the Veteran became stable for transfer following his emergency room presentation on October 6, 2008.  Consequently, remanding the claim to obtain these records would serve no useful purpose and would not result in any additional benefit to the Veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to reimbursement or payment for unauthorized medical services provided at Johnson City Medical Center from October 6, 2008 to October 15, 2008 is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


